DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mandard et al. (WO 2017/055174) in view of Aarnio et al. (US 2013/0167486), Anzini (US 5,073,598) and Lehtinen et al. (US 2006/0177675).
Regarding claim 1, Mandard teaches co-extruded film structures for use as collation shrink films (“a multilayer collation shrink film”) (Pg. 1, Lines 2-6). The films include a first layer A (“layer A”) formed from a-1) an ethylene based plastomer with a density of 0.860 g/cc to 0.915 g/cc (“component a1”); a-4) a tubular or autoclave low density polyethylene homopolymer with a density from 0.905 to 0.94 g/cc (“component a3”); and a-5) being a polyethylene polymer comprising ethylene and at least one c4 to c20 alpha olefin comonomer and having a density of 0.9 g/cc to 0.96 g/cc (“component a2”) (Pg. 6, Lines 15-21). A layer B (“layer B”) is also provided formed from b-1) a tubular or autoclave low density polyethylene with a density of 0.905 g/cc to 0.94 g/cc (“component b1”) and b-2) a polyethylene polymer comprising ethylene and at least one c4 to c20 alpha olefin comonomer and having a density of 0.9 g/cc to 0.96 g/cc (“component b2”) (Pg. 7, Lines 4-8). The component b-1 may be present in the layer B in an amount of 50 to 90 wt% (Pg. 17, Lines 30-33). The polyethylene a-1 may be a copolymer of ethylene with a comonomer with a c4 to c10 alpha olefin and may have a molecular weight distribution of below 4 (Pg. 7, Lines 20-24; Pg. 8, Lines 16-17). The component a-5 may be formed such that the ethylene polymer has a molecular weight distribution of 3.5 to 30 and may be a terpolymer with two different c4-c10 alpha olefins (Pg. 12, Lines 19-28). Component b-2 may be the same as component a-5 (Pg. 17, Line 12). 
Mandard is silent with respect to the LDPE in layer B being recycled. Mandard is additionally silent with respect to the component b-2 having an MFR(21) in the range of 15 to 50 g/10 min. 
Anzini teaches a method for improving the processing characteristics of polyethylene blends in which at least one component has a difference rheological property from the other components (Col. 1, Lines 8-12). Anzini further teaches the desired use for recycled components over virgin components such that the cost of using recycled materials is lower (Col. 7, Lines 32-37). 
Aarnio teaches multilayer films with excellent mechanical properties and processability (Pg. 1, Paragraph [0001]). The films include a core layer which is formed from a bimodal terpolymer which has a density in the range of 0.910 to 0.950 g/cc and a MFR(21) in the range of 15 to 45 g/10 min (Pg. 3, Paragraph [0073]-[0075]). The terpolymer may also be blended with other components such that the terpolymer is pre-extruded in order to improve homogeneity (Pg. 2, Paragraph [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the layer B of Mandard such that the component b-1, being an LDPE, is formed from a recycled resin which is taught by Anzini to be  lower cost polyethylene material and the component b-2 is formed from the terpolymer taught by Aarnio which provides homogeneity in blends by pre-extrusion methods and is formed with an MFR(21) in a range of 15 to 45 g/10 min.
Mandard is additionally silent with respect to the component a-1 including 2 different c4 to c10 alpha olefin comonomers.
Lehtinen teaches bimodal single site polyethylenes in extrusion coating (Pg. 1, Paragraph [0001]). The polyethylenes are formed from using two different c4 to c12 alpha olefin comonomers in order to improve sealing properties, hot tack properties, mechanical properties and processing properties (Pg. 1, Paragraph [0006]-[0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the component a-1 such that the alpha olefins included in the ethylene plastomer include 2 different c4 to c12 alpha olefin comonomers in order to improve the sealability, hot tack properties, mechanical properties and processing properties as taught by Lehtinen. 
Regarding claim 2, Mandard teaches the films as discussed above with respect to claim 1. The films may be formed with the layer configuration of ABA (Pg. 18, Line 8). 
Regarding claim 4, Mandard teaches the films as discussed above with respect to claim 1. The layer b may include from 60% to 80% of b-1 and 20% to 40% of b-2 (Pg. 17, Lines 30-34). 
Regarding claim 5, Mandard teaches the films as discussed above with respect to claim 1. Mandared further teaches both layers A and B include additives known in the art (Pg. 9, Lines 17-18; Pg. 17, Lines 24-25). Aarnio teaches these additives including antioxidants stabilizers and pigments and one of ordinary skill in the art would appreciate that these additives may be contained in amounts as little as 0.0001% and above which overlaps with the claimed ranges (Pg. 3, Paragraphs 0094]-[0097]). 
Regarding claim 6, Mandard teaches the films as discussed above with respect to claim 1. As discussed above, Mandard teaches the two layer configuration of Layer A including components a-1, a-4 and a-5 with additives and Layer B including components b-1 and b-2 with additives. 
Regarding claim 7, Mandard teaches the films as discussed above with respect to claim 1. Mandard further teaches the component a-1 as further having a melt flow rate from 0.8 to 10 g/ 10 min (Pg. 7, Lines 32-34). 
Regarding claim 8, Mandard teaches the films as discussed above with respect to claim 1. Mandard in view of Lehtinen teaches the component a-1 as further including two different c4 to c12 alpha olefin comonomers as discussed above with respect to claim 1 where the two comonomers may be preferably 1-butene and 1-hexene (Pg. 1, Paragraph [0011]).
Regarding claim 9, Mandard teaches the films as discussed above with respect to claim 1. As discussed above with respect to claim 1, components a-5 and b-2 may be formed from the same materials. These materials may include terpolymers with two alpha olefin comonomers which are selected from c4 to c10 alpha olefins (Pg. 12, Lines 22-28). 
Regarding claim 10, Mandard teaches the films as discussed above with respect to claim 1. The component a-4 may have a density in the range of 0.905 to .94 g/cc (Pg. 11, Lines 33-35). 
Regarding claim 11, Mandard teaches the films as discussed above with respect to claim 1. The component b-1 may be the same as component a-4 which has a density of 0.905 to 0.94 g/cc (Pg. 17, Line 8; Pg. 11, Lines 33-35). 
Regarding claim 12, Mandard teaches the films as discussed above with respect to claim 1. Mandard further teaches the films as having thickness of 10 to 50 microns, which overlaps with the instantly claimed range (Pg. 21, Lines 17-18).
Regarding claims 17-18, Mandard teaches the films as discussed above with respect to claim 2. As discussed above, the layer configuration may be ABA (Pg. 18, Lines 5-16). 
Regarding claim 20, Mandard teaches the films as discussed above with respect to claim 8. Mandard in view of Lehtinen teaches the component a-1 as further including two different c4 to c12 alpha olefin comonomers as discussed above with respect to claim 1 where the two comonomers may be preferably 1-butene and 1-hexene (Pg. 1, Paragraph [0011]). The polyethylene is taught to be the result of a mixture of ethylene/1-butene and ethylene/1-hexene (Pg. 2, Paragraph [0016]). 
Regarding claim 21, Mandard teaches the films as discussed above with respect to claim 9. As discussed above with respect to claim 1, components a-5 and b-2 may be formed from the same materials.
Regarding claim 22, Mandard teaches the films as discussed above with respect to claim 1. Aarnio teaches the terpolymer as being formed from a Ziegler-Natta catalyst (Pg. 2, Paragraph [0054]). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mandard et al. (WO 2017/055174) in view of Aarnio et al. (US 2013/0167486), Anzini (US 5,073,598) and Lehtinen et al. (US 2006/0177675) as applied to claim 1 above, and further in view of Kvamme et al. (WO 2009/040139) and Mandard (WO 2016/193186) (Referred to as 2016).
Regarding claim 3, Mandard teaches the films as discussed above with respect to claim 1.
Mandard is silent with respect to the contents of a-1, a-4 and a-5 in a mixture. 
Mandard (2016) teaches a blend of a multimodal LLDPE with an LDPE (Pg. 1, Paragraph 1). The blend provides improved high stiffness, excellent optical properties and balanced tear resistance in that the blend provides 5 to 60% of the LLDPE and 40 to 95% of an LDPE (Pg. 3, Paragraphs 1-4). 
Kvamme teaches a polymer composition suitable for the manufacture of films with an excellent balance of mechanical and optical properties with excellent processability (Pg. 1, Lines 3-5). The composition includes 10 to 90% of an mLLDPE, 10 to 90% of a multimodal LLDPE, and 1 to 50% of an LDPE (Pg. 3, Lines 17-33). One of ordinary skill in the art would appreciate that the content of the LLDPE’s in the mixture are equivalent to each other in achieving the desired properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of a-1, a-4 and a-5 such that the LDPE in a-4 would have a content of 40 to 95% and the content of a-1 and a-5, being both LLDPE’s, would be split evenly between 5 and 60% resulting in each of the components being 2.5% to 30% in order to achieve excellent optical, mechanical and processing properties as taught by Mandard (2016) and Kvamme. 
Regarding claim 13, Mandard teaches the films as discussed above with respect to claim 1. The layer b may include from 60% to 80% of b-1and 20% to 40% of b-2 (Pg. 17, Lines 30-34).
Mandard is silent with respect to the contents of a-1, a-4 and a-5 in a mixture. 
Mandard (2016) teaches a blend of a multimodal LLDPE with an LDPE (Pg. 1, Paragraph 1). The blend provides improved high stiffness, excellent optical properties and balanced tear resistance in that the blend provides 5 to 60% of the LLDPE and 40 to 95% of an LDPE (Pg. 3, Paragraphs 1-4). 
Kvamme teaches a polymer composition suitable for the manufacture of films with an excellent balance of mechanical and optical properties with excellent processability (Pg. 1, Lines 3-5). The composition includes 10 to 90% of an mLLDPE, 10 to 90% of a multimodal LLDPE, and 1 to 50% of an LDPE (Pg. 3, Lines 17-33). One of ordinary skill in the art would appreciate that the content of the LLDPE’s in the mixture are equivalent to each other in achieving the desired properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of a-1, a-4 and a-5 such that the LDPE in a-4 would have a content of 40 to 95% and the content of a-1 and a-5, being both LLDPE’s, would be split evenly between 5 and 60% resulting in each of the components being 2.5% to 30% in order to achieve excellent optical, mechanical and processing properties as taught by Mandard (2016) and Kvamme. 

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/11/2022, with respect to the rejections of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. 
On pages 7-9, applicant argues that the combination of Mandard in view of Anzini and, particularly, Trolez fails to teach each of the limitations of claim 1 as amended such that the combination fails to teach the multimodal terpolymer b2) having an MFR(21) in the range of 15 to 50 g/10 min. Applicant argues that this range is not taught by Trolez, which was relied upon to teach the terpolymer b2) requires the MFR(21) of the polymer to be not more than 10 g/10 min. 
Furthermore, applicant argues that the combination fails to teach the claimed multilayer collation shrink having improved mechanical properties when using a recycled LDPE as is the case for layer B of the film and that there is no reasonable expectation that the improved properties would be present in the combination.
The examiner first concedes in that Trolez requires the component B, which was relied upon in order to teach the component b2) of the instant claim which requires an MFR(21) of not more than 10; however, the prior art reference and its range does not overlap with the instantly amended range of 15 to 50 g/10 min (Pg. 2, Paragraph [0007]). Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in further view of Aarnio and Anzini. As discussed above, Anzini teaches the use of recycle polymers in order to reduce cost and, further, Aarnio teaches the application of a terpolymer with an MFR(21) in the range of 15 to 45 g/10 min which is pre-extruded in a blend in order to improve the homogeneity of the blend (See rejection above).
Furthermore, with respect to the combination failing to teach the improve mechanical properties when using a recycled LDPE resin, the examiner notes that the combination teaches each of the limitations of claim 1 including the use of LDPE, which is now recycled to reduce cost, in combination with a multimodal terpolymer having a density, MFR(21) and molecular weight distribution which overlaps with those of the instant claims as required by b2). Additionally, all of the limitations regarding the layer A are met as discussed above with respect to claim 1. As such, one of ordinary skill in the art would appreciate that the overlapping materials with overlapping ranges for the properties would result in a product which has overlapping properties as well, including the improved mechanical properties argued by the applicant. MPEP 2112.01 (I)(II): Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such, the examiner contends that the combination, as discussed above, teaches each of the limitations of claim 1 and, therefore, teaches the properties associated with the collation shrink film, including enhanced mechanical properties. Lastly, the current rejection is made FINAL in view of the amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783